COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


LEROY REED, SR.
                                                                MEMORANDUM OPINION*
v.     Record No. 0580-06-2                                         PER CURIAM
                                                                    JUNE 27, 2006
LIL BRO’S TRUCKING, INC. AND
 UNINSURED EMPLOYER’S FUND


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jamie L. Karek; Geoffrey R. McDonald & Associates, P.C., on
                 brief), for appellant.

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellee Lil Bro’s Trucking, Inc.

                 No brief for appellee Uninsured Employer’s Fund.


       Leroy Reed, Sr. appeals a decision of the Workers’ Compensation Commission finding

that he was an employee of Lil Bro’s Trucking, Inc. at the time of his December 8, 2003

work-related accident, but that employer was not subject to the jurisdiction of the Workers’

Compensation Act because it did not have three or more employees regularly in service.

Pursuant to Rule 5A:21(b), employer raises the additional question whether the commission

erred in finding that Reed was an employee. We have reviewed the record and the commission’s

opinion and hold that the questions presented in this appeal are without merit. Accordingly, we

affirm the commission’s decision for the reasons stated by the commission in its final opinion.

See Reed v. Lil Bro’s Trucking, Inc., VWC File No. 217-63-25 (Feb. 13, 2006). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-